Citation Nr: 0520837	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-01 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to herbicides, for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant and her daughter-in-law



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  He died in April 1997, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Chicago Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was before the Board in June 2001, when the 
issues included entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151, and entitlement 
to accrued benefits.  Those issues were remanded to the RO 
for additional development and due process considerations.  
The case then came before the Board again in November 2002, 
when the Board denied entitlement to DIC under 38 U.S.C.A. 
§ 1151 (the appellant did not appeal that decision), and 
remanded to the RO for further development and due process 
considerations the issue of entitlement to service connection 
for a skin condition, claimed as secondary to exposure to 
herbicides (for accrued benefits purposes).  In November 
2003, the appellant and her daughter-in-law appeared at a 
Travel Board hearing at the RO before the undersigned.  The 
case was last before the Board in July 2004, when it was 
remanded for still further development and due process 
considerations.  

Based on a statement in a letter received by the RO in May 
2005, it appears that the appellant has raised the issue of 
entitlement to service connection for the cause of the 
veteran's death.  The RO has not yet adjudicated such claim, 
and the matter is referred to the RO for appropriate action.  



FINDING OF FACT

1.  When he died, the veteran had a pending claim seeking 
service connection for a skin disorder.

2.  It is not shown that the veteran had a skin disorder that 
was related to his service, or to exposure to herbicides 
therein.  


CONCLUSION OF LAW

Service connection for a skin disorder for the purpose of 
accrued benefits is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.1000 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

The appellant was provided VCAA notice in January 2002 and 
July 2004 correspondence from the RO, and in a supplemental 
statement of the case (SSOC) issued in March 2005.  She was 
notified (in a July 2002 SSOC, in a December 2002 SOC, and in 
an SSOC issued in March 2005) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the January 2002 and July 2004 correspondence, 
and the March 2005 SSOC, informed her of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate her claim.  The 
case was reviewed de novo subsequent to the notice.  

Regarding content of notice, the July 2002 SSOC, the December 
2002 SOC, and the March 2005 SSOC informed the appellant of 
what the evidence showed.  She was advised by the January 
2002 and July 2004 correspondence, and the March 2005 SSOC, 
that VA would make reasonable efforts to help her get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The July 2002 SSOC, the December 
2002 SOC, the July 2004 correspondence, and the March 2005 
SSOC advised her of what the evidence must show to establish 
service connection for the purpose of accrued benefits; and 
those documents advised the appellant of what information or 
evidence VA needed from her.  The RO asked her to submit, or 
provide releases for VA to obtain, any pertinent records.  
She was expressly asked to tell VA "about any additional 
information or evidence that you want us to try to get for 
you," and to send to VA "the name of the person, agency, 
company, or medical facility who has additional records we do 
not already have that you think will help [VA] decide your 
claim."  Everything submitted to date has been accepted for 
the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in June 2001, November 2002, and July 2004.  The 
development, to include a VA medical opinion after a thorough 
review of the claims folder, has been completed and the 
additional evidence was considered by the RO.  VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran died in April 1997.  His claim of service 
connection for a skin condition, claimed as secondary to 
exposure to herbicides, was denied in a May 1994 RO decision.  
He timely filed a notice of disagreement with that decision, 
and his appeal was pending at the time of his death.  He died 
in April 1997 at age 43.  

Essentially, the appellant contends that service connection 
for a skin condition (claimed as secondary to exposure to 
herbicides) is warranted because the veteran was exposed to 
Agent Orange while serving in Vietnam.  His DD Form 214 shows 
that he had more than one year and nine months of foreign 
and/or sea service, and was awarded the Vietnam Service and 
Vietnam Campaign Medals.  

Service medical records include a May 1970 report of 
examination on the veteran's enlistment that shows diagnosis 
of mild cystic acne.  Service clinical records show that he 
underwent excision of a pilonidal cyst in November 1972.  The 
June 1973 report of examination on his separation from 
service shows clinical findings of a healing scar from the 
excision.  The remainder of the service records are negative 
for any other skin condition.  

Postservice medical records show treatment for numerous 
health problems, including treatment primarily related to 
cardiopulmonary conditions.  An April 1986 VA examination 
report shows diagnoses of furuncles and striae, which the 
examiner opined were related to obesity and not to exposure 
to Agent Orange.  A skin rash in the axilla and groin was 
noted in a May 1987 VA outpatient record, and multiple 
axillary nevi were noted on VA hospitalization in December 
1989.  A report of VA hospitalization from August to 
September 1995 indicates that examination revealed vesicular 
lesions and thickening of skin.  The entirety of the 
postservice medical evidence is negative for clinical 
findings or medical opinion that any of the veteran's 
diagnosed skin conditions were related to exposure to Agent 
Orange, or were otherwise related to service.  
The veteran's terminal hospital records dated in April 1997 
are negative for a skin condition.  The findings/pathological 
diagnoses on his autopsy do not note skin lesions or include 
a diagnosis of a skin disorder.  

At the November 2003 hearing, the appellant testified that 
the veteran had a skin condition when they first met in 1977.  
She recalled that symptoms included pimples and skin ruptures 
with exudation.  She stated that various skin conditions were 
a constant irritation to the veteran throughout his life.  
She testified that he had a skin disorder that was very 
pronounced in the armpit and scalp areas, but he also 
exhibited symptoms on his fingers, elbow, and feet.  She 
stated that physicians who examined the veteran for a skin 
condition had never been able to provide a diagnosis for the 
symptoms.  

In the July 2004 remand, the Board directed that a VA 
physician review the claims folder and proffer an opinion as 
to whether the veteran had manifested a skin condition that 
was, as likely as not, due to exposure to Agent Orange, or 
was otherwise related to service.  In a July 2004 medical 
report, a VA physician reported that the claims file was 
carefully reviewed, including the death certificate and 
clinical findings of record prior to the veteran's death.  
The physician expressly opined that the veteran "did not 
have a skin condition related to Agent Orange or otherwise 
related to service nor did he have any skin condition at 
all."  The physician offered the following rationale:

No skin lesions were noted in the 
[terminal] medical records and the 
discharge summary during hospitalization 
in 1997 before [the veteran's] death.  No 
skin lesions were mentioned in the 
autopsy findings as well.  No skin 
lesions were noted in the service medical 
records except for pilonidal sinus [sic], 
which was incised and drained, abdominal 
cellulitis from folliculitis pustules, 
which the [veteran] had picked in 1995, 
and rash in the axilla and groin in 1987.  

Legal Criteria and Analysis

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  

In Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) construed the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), and found that, in order for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits, or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  See also 38 
C.F.R. § 3.1000(c).

In the instant case, a valid claim of service connection for 
a skin condition, claimed as secondary to exposure to 
herbicides, were pending at the time of the veteran's death 
in April 1997.  As the appellant filed the instant claim for 
accrued benefits in July 1997, within the statutorily-
prescribed time period, if the claim pending when the veteran 
died is meritorious she would be entitled to accrued 
benefits.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases (including, as 
pertinent here, chloracne or other acneform diseases 
consistent with chloracne) which are attributable to Agent 
Orange exposure for veterans who served in the Republic of 
Vietnam from January 1962 through May 1975.  38 U.S.C.A. §  
116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, the Federal Circuit has held that when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The record shows that the veteran was treated for a pilonidal 
cyst during service.  However, the medical evidence (the June 
1973 separation examination) also shows that the only 
residual of the single episode of treatment for the pilonidal 
cyst was a "healing scar."  Postservice medical records 
first show diagnosis of furuncles and striae in April 1996, 
some 23 years postservice.  Significantly, the VA examiner 
who diagnosed the furuncles and striae expressly opined that 
they were related to obesity and not to exposure to Agent 
Orange.  There is no competent evidence of record that 
relates any subsequent skin condition (a skin rash in the 
axilla and groin shown in May 1987; multiple axillary nevi 
shown in December 1989; and vesicular lesions and thickening 
of the skin shown in September 1995) to service or to the 
veteran's single episode of treatment for a pilonidal cyst 
therein.  There is nothing in the medical records tending to 
show any relationship between any skin disorders noted 
postservice and the veteran's active service.  In fact, the 
VA examiner in July 2004 reviewed the entirely of the medical 
evidence and expressly opined that the veteran did not have a 
skin condition related to Agent Orange (or otherwise related 
to service), "nor did he have any skin condition at all."

While the appellant maintains that at the time of his death 
the veteran had a skin condition that was related to exposure 
to Agent Orange during service, because she is a layperson, 
her statement as to medical diagnosis and causation is of 
little probative value.  As a layperson, she is not competent 
to provide probative evidence as to matters requiring 
specialized medical knowledge (here, medical nexus) by her 
own unsupported opinion.  The U.S. Court of Appeals for 
Veterans Claims (the Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, a threshold requirement for establishing service 
connection is that there must be medical proof of the 
existence of the claimed disability.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, there is no competent (medical) evidence of 
record that the veteran had a skin condition that was 
secondary to exposure to Agent Orange, or that was otherwise 
related to service.  And, in fact, competent evidence 
establishes that when he died he had no "skin condition at 
all".  See July 2004 VA physician's opinion.  There is no 
competent (medical) evidence to the contrary.  Accordingly, 
the preponderance of the evidence is against a claim of 
service connection for a skin disorder, and against the 
appellant's claim for accrued benefits.  Hence, such claim 
must be denied.


ORDER

Entitlement to service connection for a skin condition as 
secondary to exposure to herbicides, for the purpose of 
accrued benefits, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


